 

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern Diarict af Now Fork
Executive Darecur Jennifer L. Brown
Attarnes-in- Charge

March 20, 2020
By ECF and Email

Hon. Judge Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl! Street

New York, NY 10007

Re: United States v. Amado Alonzo
19 Cr. 721 (LAK)

Dear Judge Kaplan:

I write with the consent of the Government to respectfully request a three-month
adjournment of Mr. Alonzo’s sentencing, which is currently set for April 15, 26020. On March
It, 2020, I filed a letter requesting that sentencing be adjourned for two weeks because of a
scheduling conflict. That letter is pending before the Court (ECF No. 10}. Today, in light of the
COVID-19 pandemic, I write to request a much more substantial adjournment.

] make this request for several reasons. First, my own contact with Mr. Alonzo is
significantly limited at this time. Second, the current status of the courts seems to be in flux,
with Governor Cuomo declaring this morning that people should only leave their homes for
urgent emergencies and SDNY District Executive Edward Friedland disseminating new
protocols for limiting in-person court appearances. Third, Mr. Alonzo has family in Florida and
the Dominican Republic who were hoping to travel to New York to attend his sentencing. That
will not be possible for the foreseeable future.

In light of the foregoing, I request that Mr. Alonzo’s April 15, 2020 sentencing be
adjourned for at least three months. As noted, the Government has no objection. Thank you for
your consideration of this request.

Sincerely,

/s/
Ariel C. Werner
Assistant Federal Defender

 

. (212) 417-8770 p
CC: AUSA Juliana Murray, Esq. Foe been, A Bh m KZ
LG lajisd oft $50 be

in %)r7 [20 r0

 
